  1                                                                      FILED
 2                                                                       AUG O7 2019
 3                                                               CLERK, U.S OISrFIICT COURT
                                                              SOUTHERN l1L,il'!IC't or C1\LIFORNIA
 4                                                            BY         W   ,.            tl!;l'U:,v

 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9
      EDUARD WUSTHOF                               Case No. 3:19-cv-00972-BEN-NLS
10    DREIZACKWERKKG, a German
      corporation,
11                                                 STIPULATED CONSENT
      Plaintiff,                                   JUDGMENT, FINAL ORDER, AND
12
      V.                                           PERMANENT INJUNCTION
13
      MATTHEW SCOTT KRIEGSFELD d/b/a
14    directsalesmk, M Kay or Matt Kay,
15    Defendant.
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff
18 EDUARD WUSTHOF DREIZACKWERK KG ("Wilsthof') and Defendant
19 MATTHEW SCOTT KRIEGSFELD d/b/a directsalesmk, M Kay or Matt Kay
20 (collectively, "Kriegsfeld") that a permanent injunction be entered in the present
21 action as set forth below. This Consent Judgment, Final Order, and Permanent
22 Injunction is entered into with reference to the following agreed Recitals:
23                                       RECITALS
24         WHEREAS, Wilsthof and Kriegsfeld (the "Parties") agree that execution by
25 themselves or by their respective counsel is sufficient to bind them and that the Parties
26 themselves understand the terms of this stipulation and agree to its terms;
27         WHEREAS, the Parties agree that the Court may enter this judgment without
28 a hearing and without further notice to the parties; and

                                               1
 1           NOW, THEREFORE, in the interest of resolving this matter the Parties hereby
 2 stipulate, agree, and request that the Court enter judgment as follows:
 3                         CONSENT JUDGMENT, FINAL ORDER AND
 4                         STIPULATED PERMANENT INJUNCTION
 5
             IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that:
 6
             1. This court has jurisdiction over the subject matter of this action.
 7
             2. This court has personal jurisdiction over the Parties, and venue is proper in
 8
     this district.
 9
             3. Wilsthof and Kriegsfeld admit those allegations of the Complaint [ECF No.
10
     001] necessary for the Court to now enter judgment in favor of Wilsthof and against
11
     Kriegsfeld on all counts set forth in the Complaint, and to enter and enforce this
12
     Consent Judgment, Final Order, and Permanent Injunction.
13
             4. Wilsthof is the owner of U.S. Trademark Registration Nos. 0716421,
14
     0638387 and 3324286, as well as additional related U.S. and foreign marks ("Wilsthof
15
     Marks") covering cutlery, utensils and related products.
16
             5. Kriegsfeld, individually, and any other persons or entities in active concert
17
     and participation with Kriegsfeld, are hereby permanently enjoined and restrained
18
     from:
19
                      a.    Manufacturing, selling, offering for sale, distributing, promoting,
20
             advertising, or otherwise dealing in any cutlery or related products or services
21
             that bear any of the WilsthofMarks, including the following:
22
23
24
25
26
                           W0STHOF            t.p ml
27
28

                                                   2
     1           b.        Infringing, counterfeiting, diluting, and/or making any use of the
 2         WiisthofMarks and any colorable imitations to advertise, promote, display, or
 3         sell cutlery or any related products or services ( "Accused Products");
 4               C.        Representing or suggesting to any third party that the Accused
 5        Products are affiliated with, sponsored by, licensed by, or otherwise associated
 6        with Wiisthof and/or the WiisthofMarks; and
 7               d.        Otherwise unfairly competing with Wiisthof.
 8        6. Judgment is entered in favor of Wiisthof and against Kriegsfeld on Counts I,
 9 II, III and IV of the Complaint [ECF No. 001].
10        7. This Stipulation for Consent Judgment, Final Order and Permanent
11 Injunction is binding upon and res judicata between Wiisthof and Kriegsfeld.
12        8. Each party shall bear its own attorneys fees, costs, and expenses associated
13 with this action.
14        9. Jurisdiction of this cause of action and over Wiisthof and Kriegsfeld is
15 retained by the Court for the purpose of enabling the parties to apply to the Court at
16 any time, upon reasonable notice, for such orders that may become necessary for the
17 enforcement of a confidential Settlement Agreement or this Judgment, including,
18 without limitation, orders related to contempt proceedings.
19        IT IS SO ORDERED AND DECREED, AND FINAL JUDGMENT IS
20 HEREBY ENTERED.
21                     /
22 Dated: August£, 2019
23
24
25
26
27
28

                                                3
